DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/18/22 have been received. Claims 1 and 19 have been amended. Claims 5 and 6 have been cancelled.
Oath/Declaration
3.	Acknowledgement is made of receipt of declaration traversing rejections under 37 CFR 1.132.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-19 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP2016076302(A)) on claims 1-4 and 7-18 is/are withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP2016076302(A)) in view of Isaka et al. (US 2021/0135220) on claims 5, 6, and 19 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
7.	Claims 1-4, and 7-19 are allowed.
the invention is directed to an electrode coating liquid composition, comprising: an electrode active material, a conductive auxiliary, a dispersant, and a binding agent, wherein the dispersant contains cellulose fibers that satisfy the following (a) to (c) and a carboxymethylcellulose salt, and a total amount of the dispersant and the binding agent is 0.5 mass% or more and 15 mass% or less with respect to 100 mass% of the solid content of the electrode coating liquid composition: (a) a number average width of the short widths is 2 nm or more and 200 nm or less; (b) an aspect ratio is 7.5 or more and 75 or less; and (c) cellulose I crystals are included and a crystallinity thereof is 70% or more and 95% or less, wherein a mass ratio of contents of the cellulose fibers and the carboxymethylcellulose salt is 40:60 to 5:95.
	The prior art to Goto (JP2016/076302(A)) discloses an electrode coating liquid composition, comprising: an electrode active material, a conductive auxiliary, a dispersant, and a binding agent, wherein the dispersant contains cellulose fibers that satisfy the following (a) to (c) and a total amount of the dispersant and the binding agent is 0.5 mass% or more and 15 mass% or less with respect to 100 mass% of the solid content of the electrode coating liquid composition: (a) a number average width of the short widths is 2 nm or more and 200 nm or less; (b) an aspect ratio is 7.5 or more and 75 or less; and (c) cellulose I crystals are included 
but does not disclose, teach or render obvious  a crystallinity thereof is 70% or more and 95% or less, and a carboxymethylcellulose salt, wherein a mass ratio of contents of the cellulose fibers and the carboxymethylcellulose salt is 40:60 to 5:95.
	The prior art to Isaka et al. (US 2021/0135220) teaches an anode material for a lithium ion secondary battery with a composition which may contain a thickener, examples of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.